DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments

The claimed rendering mode is read as any combination of indicators and/or parameters implementing one of the predefined signaling protocols within the confines of the processing architecture defined in figures 1-8 as disclosed in applicant’s specification,  which are subsequently used in a rendering process for a subset of speakers such as the front or rear speakers via the digital, microprocessor based computing architecture enabled in figures 1-8.
The claimed receiver, renderer and render controller circuits are drawn to the structure of a microprocessor based audio decoder that receives encoded audio and side information in order to dynamically render the information by outputting loudspeaker driving signals as shown in applicant’s fig. 7.

In response to applicant’s ‘prefatory remarks’, the examiner notes applicant’s specification does not enable a fully analog solution to any of the claims.
The examiner notes applicant’s response clarifying the claimed combining two of the rendering modes (remarks 6-16-2022).
The claimed rendering mode is read as any combination of indicators and/or parameters implementing one of the predefined signaling protocols within the confines of the processing architecture defined in figures 1-8 as disclosed in applicant’s specification,  which are subsequently used in a rendering process for a subset of speakers such as the front or rear speakers via the computing architecture enabled in figures 1-8.
The claimed receiver, renderer and render controller circuits are drawn to the structure of a microprocessor based audio decoder that receives encoded audio and side information in order to dynamically render the information by outputting loudspeaker driving signals as shown in applicant’s fig. 7.
The rendering mode subset as recited in claims 1,13 is read relative to the rendering mode as noted in comment 1 above.
All rejections to all claims have been withdrawn.

Allowable Subject Matter
Claims 1-13,15-21 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement the particular signaling configuration in combination with the architecture formed by the distinct circuits as claimed,  in the prior art audio adaptive rendering devices that can render in multiple formats.

			

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  


The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
July 7, 2022